Case 1:19-cr-10459-RWZ Document 588 Filed 03/09/20 Page 1 of 2

FILED
IN CLERKS OFFICE |
March 4, 2020

 

anny MAR -9 pi” Hu]

PUPA

¥

 

f

 

Te whem ct mau Concern: ho
J 7 U.S. Dis tit T COURT
DISTRICT OF MASS.

 

Yu name 1s Dome Juan daca, Ky cttemty's name Chadian Pages

 

J :
T would like te lave her tenmoued fron my case forthe fall cusung reasons,

 

4) Sho has_yetto-send_me any omy paperork such as my ottudauit, my

 

 

chames dau _chuide lies

DT have heen complaniung abort my medical rssve tor some “hme Mus, |

 

have. Divecticolrtis. and hue been hang mttlamactions. in my wobeshnes

 

tee H monte nous. Yue token all We nececensuy ches We Olunnotin

 

Coon Coccechonal Karin oMess An address Wns schon os Well OS

 

=, : J
{e\\ anu _obtesoey cloast ck “ts get modital Aransket, “Mo Tood =p Qe

 

cont ect aad 1 Cot eaperly cock mau don combeen due to Oot CII,

 

accowaues Oc Notosts.

 

2) My Supa Yas heen-keyooa coctkack eau, attorney, tp get o wa updates Sine

 

and ne ny adr second. Slo frees aot

 

NA), ‘awe alooot “dno cose
os well, \ Seed Bas, parculac_attomou, is ast

 

CAS UIE Gnu, or MALY, calls oO
waorldony wo muy Savor cad won walnappn, Latin nor Qetoemance oS Frngus

 

Won ocr, Soc_a ASsecant: aorcnos , Yo \ne asiancd Yo mu, Coase Pease

 

 

 

Aang. Us We Aye and toosider WX Mu, Acton,

 

 

(LecooctS A\ \ ,

 

Didi Ave

 

 

 

 

 

 

 
 

 

Case 1:19-cr-10459-RWZ Document 588 Filed 03/09/20 Page 2 of 2 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ty Segre Oe yt 7) TRF ah a Vs ,
——— a a vr ee SS ——

 

 

 

 

 

 

 

 

 

 
